Peyton, G. J.,
delivered the opinion of the court.
In this case, a judgment was obtained by the defendant in error in a court of a justice of the peace against the plaintiff in error for the sum of niDety-two dolías. This judgment was removed to the circuit court by writ of certiorari, when the judgment of the justice of the peace was affirmed. And from the judgment of the circuit court the case comes here upon writ of error.
The only error assigned here is, that the circuit court erred in granting judgment by default against O’Leary and Stone.
P. O’Leary brought the case to the circuit court, and it was his-duty to appear in that court at the return of the certiorari, and point out the errors, if any existed, and having failed to do so, he cannot be allowed here to avail himself of his own negligence in allowing an affirmance of the judgment of the justice of the peace by the circuit court.
The plaintiff in error will not be permitted to take advantage of his own default.
The judgment must be affirmed.